                                Case 1:19-cv-00322-GLR Document 1-1 Filed 02/03/19 Page 1 of 3
                                                        Exhibit A to the Complaint
Location: Baltimore, MD                                                                              IP Address: 73.163.196.59
Total Works Infringed: 52                                                                            ISP: Comcast Cable
 Work        Hash                                        Site               UTC          Published         CRO App. File   CRO Number
                                                                                                           Date
 1           8FEB7B713AAC2A4F8565238C5357FCE88E9CE896    Vixen              11/09/2018   10/21/2018        11/25/2018      PA0002136633
                                                                            14:17:38
 2           02468FB5936B82D569B3718F48FF71EEBE6C9E14    Tushy              02/01/2018   07/05/2017        07/06/2017      PA0002041555
                                                                            13:05:25
 3           08F22BD8AF909059A6DBBD6CDD3C1B4AD62B20B4 Tushy                 02/13/2018   01/31/2018        02/20/2018      PA0002104182
                                                                            14:00:17
 4           0E375E71C9D654DC32B3C699D52FDDEC6945209E    Tushy              04/02/2018   04/01/2018        04/17/2018      PA0002116061
                                                                            15:02:05
 5           1018A676073B24EB9A7384E7BF56686079E27B27    Tushy              07/26/2018   07/20/2018        09/05/2018      PA0002134598
                                                                            13:55:16
 6           1096CDDF4898046E37BF746EF1CBCCE9F23F5411    Tushy              05/23/2018   03/12/2018        04/17/2018      PA0002116754
                                                                            11:43:43
 7           154B4A69FFE2BB86ED95D4CCCF1E2B95252B7179    Tushy              07/16/2018   07/15/2018        08/07/2018      PA0002132406
                                                                            12:14:07
 8           158258B1A19235075D5BC7E77F3979BEFC8EABAC    Vixen              09/30/2018   09/26/2018        10/16/2018      PA0002127776
                                                                            22:38:15
 9           1D3C4E5D3BC8C277A7728459A56D47ECFE6AD240    Tushy              01/25/2018   01/16/2018        01/24/2018      PA0002101757
                                                                            14:48:26
 10          1F3C71A8C75CE5A96C4CDFC55B75C9DBFE80BA96    Vixen              11/09/2018   10/26/2018        12/10/2018      PA0002145824
                                                                            14:08:09
 11          22E756AB10195C299D4EF6CDE019BC534B8A8E62    Tushy              06/23/2018   06/20/2018        08/07/2018      PA0002132405
                                                                            17:26:56
 12          245E7595EAF9BD032DBBCC7121C46D91F6011AA6    Tushy              06/23/2018   06/05/2018        07/14/2018      PA0002128384
                                                                            17:28:58
 13          295A05A664DE1E858CF8837D08EE731BA0BFEF92    Tushy              07/10/2018   06/30/2018        07/26/2018      PA0002112157
                                                                            17:40:25
 14          2A960A6B8F66D6BB2EFFB0E3BE931CF9C97881E0    Tushy              01/25/2018   01/06/2018        01/24/2018      PA0002101756
                                                                            14:52:39
 15          31EF59E9D5E66FB4FF59BFFE051E98CB6C595DCB    Tushy              05/08/2018   05/06/2018        06/19/2018      PA0002126449
                                                                            11:57:15
 16          3899DF23466A4A4C58CA53479AE6CF8DD8BEF4C2    Tushy              01/10/2018   12/27/2017        01/23/2018      PA0002101754
                                                                            14:16:09
                          Case 1:19-cv-00322-GLR Document 1-1 Filed 02/03/19 Page 2 of 3
Work   Hash                                       Site        UTC          Published       CRO App. File   CRO Number
                                                                                           Date
17     3FDB875896D423571DEA77440A0E1559101EA486   Tushy       04/02/2018   03/27/2018      04/17/2018      PA0002116065
                                                              15:03:41
18     42FB29936F0773461AB894640E5895EE9B843742   Tushy       08/06/2018   07/30/2018      09/01/2018      PA0002119590
                                                              15:02:13
19     4670519255EEFD11D8740328CB025AE98351F54C   Vixen       09/26/2018   08/22/2018      09/05/2018      PA0002135676
                                                              14:41:58
20     4A41D51B7205A523112F1746B3B700F11264688B   Tushy       09/19/2018   09/18/2018      10/16/2018      PA0002127779
                                                              12:56:15
21     4C753304EC5089B76152213F0A0627BDF2D225FB   Vixen       10/16/2018   10/16/2018      10/28/2018      PA0002130458
                                                              22:34:34
22     4FFDE0436D3756E42A316166ABAC63CCCD74B85F   Tushy       06/23/2018   06/15/2018      07/14/2018      PA0002128159
                                                              17:27:18
23     5954CA36DA9BD29C667D78C6FA6EE9CFB6C65806   Vixen       09/26/2018   07/18/2018      09/01/2018      PA0002119684
                                                              14:38:33
24     62C92B416712660F3575F3789860DFDB90A1A4C2   Vixen       07/26/2018   03/20/2018      04/12/2018      PA0002091523
                                                              14:34:47
25     654FDEBA4D88249E1F34D0661AB9A548091828CC   Tushy       08/19/2018   08/09/2018      09/05/2018      PA0002135685
                                                              17:02:07
26     6EEF646186D737E94D92D1978D77456DA4F10301   Tushy       11/27/2018   11/21/2018      12/31/2018      17271449573
                                                              14:14:50
27     7927D991B118B583CD71828F2F63A12B4635B5E7   Tushy       05/23/2018   05/21/2018      07/14/2018      PA0002131769
                                                              11:20:05
28     8151CF541971EF70109DA42D60358D50840274AE   Tushy       01/30/2018   01/26/2018      02/20/2018      PA0002104196
                                                              19:22:40
29     8B52FD7A90E10A36119BF71791AE13499BB0C147   Tushy       04/02/2018   03/27/2017      06/05/2017      PA0002050767
                                                              15:04:41
30     8CA259425BD02187FC43DEFE7F68A2E4CB10EBFE   Tushy       03/21/2018   03/07/2018      04/17/2018      PA0002116089
                                                              12:03:51
31     8F914AD5D985A4614B945A9CBAEA70996038A99E   Vixen       07/10/2018   07/03/2018      07/26/2018      PA0002112153
                                                              17:40:51
32     8FFED2A7F7AA77020D249E7A6311C6D5A7D97547   Vixen       09/26/2018   09/21/2018      11/01/2018      PA0002143417
                                                              14:38:33
33     9A0B4B599E34B148174405F0D2DB2EBD52BB1D86   Tushy       11/27/2018   11/12/2018      12/10/2018      PA0002145826
                                                              14:12:20
34     A825A5B2C0A69428CCCF8ABF9FCCFDBF0B27D533   Tushy       02/13/2018   02/10/2018      02/20/2018      PA0002104201
                                                              13:58:52
                          Case 1:19-cv-00322-GLR Document 1-1 Filed 02/03/19 Page 3 of 3
Work   Hash                                       Site        UTC          Published       CRO App. File   CRO Number
                                                                                           Date
35     B4CA9DE725804650188413CE5326FF8FD94AE9ED   Tushy       12/10/2018   09/28/2018      10/16/2018      PA0002127781
                                                              13:48:36
36     B630489F04C8118DAEF61613C751E2E19BBBB8C8   Tushy       01/10/2018   01/01/2018      01/22/2018      PA0002101767
                                                              14:15:37
37     B78AB6CCC9DD4B70558754E802F6BAC4B2E097F0   Tushy       11/06/2018   10/23/2018      11/25/2018      PA0002136621
                                                              15:25:54
38     B80966EB25CE62DA272DA719ED0EFEF0C671D237   Vixen       09/26/2018   09/06/2018      11/01/2018      PA0002143433
                                                              14:32:43
39     BFB0C6B34A693BC40981D11313056612733E3A70   Tushy       11/27/2018   11/17/2018      12/10/2018      PA0002145827
                                                              14:13:28
40     C4705CDBE06284FCCC4E7C0AFA85554E5CE10645   Tushy       04/19/2018   04/06/2018      06/19/2018      PA0002126674
                                                              13:44:17
41     CA9C1A77C9BAC47BC3A59D3009DCAF3A444BBA43   Tushy       07/26/2018   11/27/2017      01/04/2018      PA0002069335
                                                              14:19:30
42     CCE9FA128205198C6A014556AFF4DC9D7866B695   Tushy       04/23/2018   04/16/2018      06/18/2018      PA0002126681
                                                              12:56:03
43     CFEBC9AE50CD5776401B39FF5FF280EB18AED998   Vixen       09/27/2018   05/14/2018      06/19/2018      PA0002126499
                                                              13:20:46
44     D43DA92C9E2BBF98A101601F87E91B30FE662994   Tushy       03/21/2018   03/17/2018      04/17/2018      PA0002116750
                                                              12:03:09
45     DFCCBFB7EED852E6617D609C4731A1744A9862A9   Tushy       05/23/2018   05/16/2018      06/19/2018      PA0002126446
                                                              11:21:34
46     E07877B71CF19666B48388AB9C202988860AC477   Tushy       05/08/2018   05/01/2018      06/19/2018      PA0002126640
                                                              12:04:38
47     E2E738A023ED0C5032A028D5D3AC7DB55D80DDC7   Vixen       02/01/2018   11/20/2017      01/04/2018      PA0002069354
                                                              12:18:10
48     EF30CEA47B180A82FCDB40E4429B9280786CBDCE   Tushy       06/23/2018   06/10/2018      07/14/2018      PA0002128387
                                                              17:24:41
49     F20B19B7F5712F23C40B88EE520E8BD18E90217B   Vixen       09/27/2018   08/27/2018      10/16/2018      PA0002127789
                                                              13:23:12
50     F445823EE2BB5E4BF4886EB8490DF47ACC438C4E   Tushy       06/04/2018   05/31/2018      07/14/2018      PA0002131771
                                                              13:01:33
51     FDF2C8AE50747F233C8E1FAA401D78348A23859C   Tushy       05/23/2018   05/11/2018      05/24/2018      PA0002101379
                                                              11:20:51
52     FFB59D7B851B2FAC080AAAD07215FDA138C5D5B9   Vixen       09/26/2018   08/07/2018      09/05/2018      PA0002135684
                                                              14:35:16
